Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 1 of 10 Page ID #:1661



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       EDCV 17-2066 JGB (SPx)                              Date March 29, 2019
   Title William Roman et al. v. MSL Capital, LLC et al.


   Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


              MAYNOR GALVEZ                                            Not Reported
                  Deputy Clerk                                        Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                         None Present

   Proceedings:      Order (1) GRANTING Plaintiffs’ motion in limine to exclude evidence of
                     the smell of marijuana (Dkt. No. 63); (2) DENYING Plaintiffs’ motion in
                     limine to exclude Defendants’ history of renting to families with children
                     (Dkt. No. 63); (3) GRANTING Plaintiffs’ motion in limine to exclude
                     evidence and argument that a landlord is not required to list the reason
                     for termination of tenancy (Dkt. No. 63); (4) GRANTING Plaintiffs’
                     motion in limine to exclude evidence of eviction of a person named
                     William Roman (Dkt. No. 63); (5) GRANTING Plaintiffs’ motion in
                     limine to exclude expert testimony of Robert Kehiayan (Dkt. No. 64); (6)
                     GRANTING Defendants’ motion in limine to exclude argument based
                     on “golden rule prohibition” and “reptile theory” (Dkt. No. 65); (7)
                     GRANTING Defendants’ motion in limine to exclude evidence of
                     liability insurance (Dkt. No. 66); (8) DENYING Defendants’ motion in
                     limine to exclude non-expert witnesses testimony regarding Plaintiffs’
                     emotional distress (Dkt. No. 67); (9) GRANTING IN PART and
                     RESERVING RULING IN PART on Defendants’ motion in limine to
                     preclude all evidence not disclosed during discovery and the testimony
                     witnesses who did not appear at depositions (Dkt. No. 68); and (10)
                     GRANTING IN PART and DENYING IN PART Defendants’ motion in
                     limine to preclude all evidence relating to Li Ritchey’s management of
                     Case Buena/Casa Lynnda outside of claims alleged in the complaint.
                     (Dkt. No. 69).

         Before the Court are five motions in limine filed by Plaintiffs Willian Roman; Desiree
  Acosta; D.R., N.R., J.R., A.R., and J.R., minors by and through their general guardian Desiree

   Page 1 of 10                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 2 of 10 Page ID #:1662



  Acosta; Diego Sandoval; Renee Sandoval; A.G., a minor by and through her general guardian
  Renee Sandoval; Catherine Michelle Perez; and I.A. and S.A., minors, by and through their
  general guardian, Catherine Michelle Perez. (Dkt. Nos. 63-64.) Also before the Court are five
  motions in limine filed by Defendants Li Ritchey and MSL Capital, LLC dba Casa Buena Casa
  Lynnda. (Dkt. Nos. 65-69.) The Court’s rulings on these motions are discussed below.

                                        I. BACKGROUND

          On October 7, 2017, Plaintiffs filed a complaint against defendants MSL Capital, LLC and
  Li Ritchey. (“Complaint,” Dkt. No. 1.) The Complaint alleges five causes of action: (1)
  discriminatory housing practices in violation of the Fair Housing Act, 42 U.S.C. § 3601, et seq.;
  (2) discriminatory housing practices under FEHA, California Government Code §§ 12927 and
  12955, et seq.; (3) discrimination on the basis of familial status in violation of the California
  Unruh Civil Rights Act; (4) unfair business practices under the California Business & Professions
  Code § 17204; and (5) negligence.

           On November 5, 2018, the Court GRANTED Plaintiffs’ motion for summary judgment
  as to the following claims: (1) that the Adult Supervision Rule violated 42 U.S.C. §§ 3604(b) and
  (c); (2) that the Adult Supervision Rule violated the California Fair Employment and Housing
  Act (“FEHA”), Cal. Gov’t Code § 12955(a) and (c); and (3) that Defendants’ failure to display a
  fair housing poster at the Casa Buena and Casa Lynnda apartment buildings violated 24 C.F.R.
  §§ 110.10(a) and 110.30. (Dkt. No. 57.) The Court DENIED Plaintiffs’ motion as to all other
  claims. (Id.)

          On February 4, 2019, Plaintiffs filed five motions in limine respectively seeking to: (1)
  exclude evidence that an unidentified person complained of the smell of marijuana coming from
  Plaintiffs William Roman and Desiree Acosta’s apartment (“Pl. MIL,” Dkt. No. 63 at 1); (2)
  exclude Defendants’ history of renting to families with children before and after Plaintiffs moved
  from the subject properties (Id.); (3) exclude evidence and argument that a landlord is not
  required to list the reason for service of a notice of termination of tenancy (Id.); (4) exclude
  evidence of eviction of a person named William Roman (Id.); and (5) exclude expert testimony of
  Robert Kehiayan (Dkt. No 64.) Defendants also filed five motions in limine on February 4, 2019
  seeking to: (1) exclude Plaintiffs’ counsel from making any “reasonable person” arguments
  designed to circumvent what they describe as the “golden rule prohibition” and the “reptile
  theory” (Dkt. No. 65); (2) exclude evidence of Defendants’ liability insurance or the policy limits
  for their liability insurance (Dkt. No. 66); (3) exclude Plaintiffs’ Counsel from using any non-
  expert witnesses to testify regarding Plaintiffs’ emotional distress (Dkt. No. 67); (4) preclude all
  requested evidence not disclosed during discovery and witnesses who did not appear at
  depositions (Dkt. No. 68); and (5) preclude all evidence relating to Li Ritchey’s management of
  Case Buena/Casa Lynnda outside of claims alleged in the complaint (Dkt. No 69.)




   Page 2 of 10                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 3 of 10 Page ID #:1663



                                     II.    LEGAL STANDARD

          Motions in limine are a well-recognized judicial practice based in “the court’s inherent
  power to manage the course of trials.” Luce v. United States, 469 U.S. 38, 41 n.4 (1984).
  Regardless of its initial decision on a motion in limine, a court may revisit the issue at trial. See
  Fed. R. Evid. 103, advisory committee's note to 2000 Amendment (“Even where the court's
  ruling is definitive, nothing in the amendment prohibits the court from revisiting its decision
  when the evidence is to be offered.”); Luce, 469 U.S. at 41–42 (“[E]ven if nothing unexpected
  happens at trial, the district judge is free, in the exercise of sound judicial discretion, to alter a
  previous in limine ruling.”). “[A] ruling on a motion in limine is essentially a preliminary
  opinion that falls entirely within the discretion of the district court.” United States v. Bensimon,
  172 F.3d 1121, 1127 (9th Cir. 1999) (citing Luce, 469 U.S. at 41–42).

                                           III. DISCUSSION

  A. Plaintiffs’ Motions in Limine

          1. Plaintiffs’ Motion in Limine No. 1

          Plaintiffs move to exclude evidence that an unidentified person complained of the smell of
  marijuana coming from Plaintiffs William Roman and Desiree Acosta’s apartment. Plaintiffs
  argue such evidence is irrelevant, unfairly prejudicial, likely to confuse and mislead the jury, and
  constitutes impermissible hearsay. (Pl. MIL at 1-2.) (Id.) Defendants argue this evidence is
  relevant because it shows Roman and Acosta violated the terms of their lease. (Def. Opp. at 3.)
  They also claim this evidence is either admissible hearsay, since it constituted a present sense
  impression, or is not hearsay, as it would be admitted to show the effect it had on Ritchey, not for
  the truth of the matter asserted. (Def. Opp. at 3.)

          The Court finds that the prejudicial effect of evidence of a neighbor’s statements
  regarding the smell of marijuana likely outweighs its probative value. Whether Ritchey acted on
  knowledge that Roman and Acosta were in violation of their lease when serving them a 60-day
  notice could be relevant to this action. However, the probative value of this piece of evidence is
  tenuous given the uncertainty regarding how close in time this incident was to the termination of
  the lease, the anonymous source of the evidence, and a lack of clarity of whether the smell
  actually came from someone smoking marijuana in Roman and Acosta’s apartment or smoking at
  all. Further, a statement regarding the smell of marijuana is prejudicial because a jury may weigh
  it negatively against Roman and Acosta’s character, which may have an effect on how they view
  Roman and Acosta’s claims.

          Regardless of the probative value of this evidence, the Court finds it to be inadmissible
  hearsay under Fed. R. Evid. 802. While Defendants contend the statements are offered to show
  the effect they had on Ritchey, it appears that they are primarily being submitted for the purpose
  of demonstrating the truth of the matter asserted: here, the fact that Ritchey had lawful reason to
  serve Roman and Acosta with a 60-day notice. (Def. Opp. at 3.) Whether or not Ritchey had

   Page 3 of 10                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 4 of 10 Page ID #:1664



  such a reason is a critical issue in this case. Thus, the Court finds that statements regarding the
  smell of marijuana are hearsay.

          Defendants also argue these statements should be admissible under the present sense
  impression exception. Fed. R. Evid. 803(1). The Court finds the statements do not fall under
  this exception. Rule 803(1) provides an exception to the hearsay rule where a statement is made
  “describing or explaining an event or condition” is “made while or immediately after the
  declarant perceived it.” However, Defendants present nothing to support their suggestion that
  the unidentified neighbor called to complain at the same time that they smelled smoke. Thus, the
  statements do not fall under this hearsay exception. For these reasons, Plaintiffs’ motion is
  GRANTED.

          2. Plaintiffs’ Motion in Limine No. 2

          Plaintiffs move to exclude evidence showing that Defendants rented to families before
  and after Plaintiffs moved from the subject properties. (Pl. MIL at 2.) Plaintiffs argue such
  evidence will confuse and mislead the jury and should be excluded under Fed. R. Evid. 403
  because the jury may think that discriminating against some but not all of a protected group is
  lawful. (Id. at 3.) Defendants argue their history of renting to families is both relevant and highly
  probative as to the allegations Defendants have engaged in a pattern and practice of
  discrimination. (Def. Opp. at 5.) Defendants further contend this information is relevant to the
  factual finding and damages calculation of the Unruh claim. (Id.)

          The Court agrees with Defendants that evidence of having rented to families with
  children is probative of the question of the existence of a pattern and practice of discriminatory
  business practices. Thus the evidence should be admitted. Rule 403 requires exclusion of
  evidence where the probative nature of a claim is outweighed by the possibility of confusing the
  issues or misleading the jury. In this case, Defendants must rebut Plaintiffs’ claim regarding an
  alleged pattern and practice of discriminatory activity, and, in doing so, will need to rely on their
  history of rentals. While such evidence is not relevant to Plaintiffs’ Unruh claim, which does not
  require a showing of a pattern or practice of discriminatory actions, any confusion as to this
  question may be corrected through jury instructions. The Court DENIES this motion.

          3. Plaintiffs’ Motion in Limine No. 3

          Plaintiffs move to exclude, under Fed. R. Evid. 403, evidence and argument that a
  landlord is not required to list the reason for service of a notice of termination of tenancy. (Pl.
  MIL at 3.) Plaintiffs argue that this is likely to confuse the issues and mislead the jury into
  believing that a landlord can terminate a lease for any reason, including reasons prohibited by
  statute. In their response, Defendants argue that evidence of the law governing the termination
  of leases is necessary to explain the distinction between a termination of a lease and an eviction,
  and that the failure to explain this distinction would be unduly prejudicial. (Def. Opp. at 6.) It is
  the role of the Court, not expert witnesses, to instruct the jury on the law governing this case. As
  such, the Court will not permit either party to elicit witness testimony as to the legal duties of

   Page 4 of 10                      CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 5 of 10 Page ID #:1665



  landlords or tenants. Accordingly the Court GRANTS Plaintiff’s Motion insofar as it applies to
  the introduction of evidence on this point. The scope of the argument on this point which
  counsel will be permitted to present to the jury will be addressed separately after the resolution of
  the parties’ proposed jury instructions.

          4. Plaintiffs’ Motion in Limine No. 4

          Plaintiffs move to exclude evidence that a person by the name of William Roman had an
  eviction proceeding filed against him four months after Plaintiff William Roman moved away
  from Casa Buena/Casa Lynnda. (Pl. MIL at 4.) They argue the individual in this report is not
  the Plaintiff William Roman, and therefore this evidence would confuse the jury. Defendants do
  not oppose this motion. This motion is therefore GRANTED.

          5. Plaintiffs’ Motion in Limine No. 5

          Plaintiffs move to exclude testimony of expert opinion testimony of Robert Kehiayan,
  arguing (1) that an expert is not necessary to testify to the conclusions reached by Kehiayan and
  (2) that Kehiyan is not qualified to testify as an expert in a housing discrimination case. (“Expert
  Memo,” Dkt. No. 64-1.)

           Rule 702 of the Federal Rules of Evidence permits a court to admit expert testimony if
  “(a) the expert’s scientific, technical, or other specialized knowledge will help the trier of fact to
  understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient
  facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the
  expert has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid.
  702. The proponent of expert testimony has the burden of demonstrating its admissibility. Lust
  v. Merrell Dow Pharms., Inc., 89 F.3d 594, 598 (9th Cir. 1996).

           In Daubert v. Merrell Dow Pharmaceutical, Inc., 509 U.S. 579, 589 (1993), the Supreme
  Court held that Rule 702 requires the district court to act as a gatekeeper to “ensure that any and
  all scientific testimony or evidence admitted is not only relevant, but reliable.” This “basic
  gatekeeping obligation” was later extended to all expert testimony. Kumho Tire Co., Ltd. v.
  Carmichael, 526 U.S. 137, 147 (1999). The Supreme Court has provided a non-exclusive list of
  factors that courts may consider when determining the reliability of expert testimony, which
  includes: “(1) whether a theory or technique can be tested; (2) whether it has been subjected to
  peer review and publication; (3) the known or potential error rate of the theory or technique; and
  (4) whether the theory or technique enjoys general acceptance within the relevant scientific
  community.” Messick v. Novartis Pharm. Corp., 747 F.3d 1193, 1197 (9th Cir. 2014) (quoting
  Daubert, 509 U.S. at 592-594). Because this list of factors was meant to be helpful, not definitive,
  the trial court has discretion to decide how to test and expert’s reliability based on the “particular
  circumstances of the particular case.” Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010)
  (internal quotation marks omitted).




   Page 5 of 10                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 6 of 10 Page ID #:1666



          Defendants seek to introduce Kehiayan’s testimony regarding the standard of care in the
  property management industry relating to federal housing discrimination laws. (“Kehiayan
  Report,” Dkt. No. 64-3 at 4.) They argue that the analysis involved in distinguishing an eviction
  from a termination is technical and requires specialized knowledge. (“Expert Opp.,” Dkt. No. 71
  at 4.) They further contend Kehiayan is qualified as an expert because of specialized knowledge
  he has acquired in roles such as educator, business owner, property owner, and Homeowners
  Association manager over the past three decades. (Id.)

           Kehiayan’s experience suggests he has specialized knowledge of property management,
  and the duties relating to property management. Kehiayan has worked as a property manager
  since 1997, a practice which necessarily involves federal, state, and local laws and regulations.
  (Id. at 5.) The record also shows Kehiayan’s experience as manager of homeowner associations,
  experience teaching at colleges and universities, and involvement as a witness on both plaintiff
  and defendant sides in over seventeen cases in various courts. (Id. at 5-6.) The Court finds it
  reasonable to think this experience would help a trier of fact understand evidence regarding a
  property manager’s practices as they related to terminating leases and enforcing hair housing
  laws.

          Kehiayan’s report offers his opinions based on what he represents as general standards in
  the property management industry. However, while his report offers analysis of how he believes
  Defendants managed the property, Kehiayan does not articulate a methodology beyond the
  production of this report. (Id.) For example, Kehiayan states that he believes Defendants took
  action because of a “quiet enjoyment” provision. However, he does not state steps he took to
  analyze the facts of this case, but instead simply states a conclusion. Without an articulation of
  such a methodology, his testimony amounts to an untethered and conclusory opinion. For this
  reason, the Court finds his testimony regarding whether a fair housing violation occurred should
  be excluded. Plaintiffs motion is therefore GRANTED.

  B. Defendants’ Motions in Limine

          1. Defendants’ Motion in Limine No. 1

          Defendants move to exclude Plaintiffs’ counsel from making any “reasonable person”
  arguments designed to circumvent what they describe as the prohibition on “golden rule”
  arguments and the “reptile theory.” (“Def. MIL 1,” Dkt. No. 65 at 1.) Defendants argue that
  these arguments are improper because they ask the jury to depart from neutrality, are unduly
  prejudicial, and therefore must be excluded under Fed. R. of Evid. 403. (Id. at 3.) Plaintiffs
  argue Defendants’ motion is overbroad, vague, and ambiguous because they fail to identify
  specific evidence they seek to exclude. (Pl. Opp. at 1.)

        In Minato v. Scenic Airlines, Inc., the Ninth Circuit defined the “Golden Rule”
  argument as:




   Page 6 of 10                     CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 7 of 10 Page ID #:1667



          essentially a suggestion to the jury by an attorney that the jurors should do unto
          others, normally the attorney's client, as they would have others do unto them. The
          typical situation in which such an argument has been employed is the personal
          injury case in which the plaintiff's counsel suggests to the jurors that they grant the
          plaintiff the same amount of damages they would want or expect if they were in the
          plaintiff's shoes.

  908 F. 2d 977 at *5 (9th Cir. 1990). While Plaintiffs do not clearly define the “Reptile
  Theory” strategy, their motion suggests they are arguments are those which ask the jury
  to place themselves in the shoes of a “reasonable person.” (Pl. Opp. at 1)

          Given the probability that “golden rule” arguments with respect to damages would cause
  a jury to depart from impartiality, the Court finds that they are improper. Fed. R. Evid. 403
  requires the Court to balance the probative value of a piece of evidence with its potential dangers,
  including unfair prejudice. Fed. R. Evid. 403. As the Ninth Circuit noted in Minato, courts have
  generally found arguments such as these improper, because “a jury which has put itself in the
  shoes of one of the parties is no longer an impartial jury.” 908 F.2d 977 at *6; see also Sechrest v.
  Baker, 603 Fed. Appx. 548, 550 (9th Cir. 2015) (finding the prosecutor’s comments during
  opening statement or closing argument, calling on the jurors to imagine the state of mind of
  murder victims, were improper). The Court therefore GRANTS Defendants’ motion.

          2. Defendants’ Motion in Limine No. 2

          Defendants move to exclude evidence of Defendants’ liability insurance or the policy
  limits for their liability insurance on the grounds that such evidence is inadmissible as prejudicial.
  (“Def. MIL 2,” Dkt. No 66 at 1.) Fed. R. Evid. 411 specifically states “[e]vidence that a person
  was or was not insured against liability is not admissible to prove whether the person acted
  negligently or otherwise wrongfully.” The evidence Defendants seek to exclude falls squarely
  within the purview of Rule 411. Plaintiffs have not contested this motion. Thus, the Court
  GRANTS Defendants’ motion.

          3. Defendants’ Motion in Limine No. 3

          Defendants move to preclude Plaintiffs from calling non-expert witnesses to testify
  regarding medical conditions, symptoms, diagnoses, or treatments allegedly received or
  experienced by Plaintiffs. (Dkt. No. 67 at 1.) Defendants also seek an order excluding any
  evidence that Plaintiffs experienced emotional distress as a result of Plaintiffs’ actions, arguing
  that emotional distress cannot be proven without the testimony of a medical expert. (Id.) While
  Plaintiffs do not dispute that lay witnesses are precluded from offering expert medical opinions,
  they argue that emotional distress and humiliation may be established by lay testimony. (Pl. Opp.
  at 3.)

         Plaintiffs’ friends and family testifying as lay-witnesses may not offer testimony that is
  reserved for experts. “[M]edical diagnoses are beyond the competence of lay witnesses to

   Page 7 of 10                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 8 of 10 Page ID #:1668



  make.” Tobeler v. Colvin, 749 F.3d 830, 933 (9th Cir. 2014). However, “friends and family
  members in a position to observe a claimant’s symptoms and daily activities are competent to
  testify as to her condition.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987). Such
  testimony is permissible if it is based on the witness’s perception and can help to clarify the
  effects the alleged harm had on the plaintiff. See Burke v. City of Santa Monica, 2011 WL
  13213593, at *20 (C.D. Cal. Jan. 10, 2011) (finding that “any lay witness who is familiar with
  another person’s general demeanor would be competent to testify regarding changes in that
  demeanor or commonly recognized signs sadness or agitation.”); Jan. v. Dr Pepper Snapple
  Grp., Inc., 594 F. App’x 907, 910–11 (9th Cir. 2014) (finding that an expert witness is not
  required for the purposes of finding damages for emotional distress.) Accordingly, Defendants’
  motion is DENIED.

          4. Defendants’ Motion in Limine No. 4

           Defendants move to preclude the introduction at trial of any evidence not disclosed in
  discovery, including evidence not disclosed in response to timely-submitted supplemental
  discovery requests and the testimony of witnesses who did not appear at depositions despite
  beingly properly noticed. (Dkt. No 68.) Defendants claim that Plaintiffs Catherine Perez, I.A.,
  S.A, William Roman, Desiree Acosta, D.R., N.R., J.R., A.R., J.R., Renee Sandoval, Diego
  Sandoval, and A.G., all failed to respond to timely-submitted supplemental interrogatories.
  Defendants also claim that several other witnesses failed to appear for properly noticed
  depositions and therefore should be precluded from presenting testimony at trial, including:
  Alejandra Zamora, Jorge Arias, Jorge Arius, Linda Richards, Rosalie Venezuela, William Ronan,
  Sr., A.G.’s medical providers, David Zamora, Rebecca Zamora, Debra Harwick, Enid Bennett,
  Rebecca Zavala, and Laura Zuniga. (Dkt. No 68 at 5-6.)1 Finally, Defendants argue that, because
  all Plaintiffs allege suffering from “attendant bodily injuries as a result of Defendants’ conduct”
  but failed to provide any documentation or testimony supporting this, Plaintiffs should be
  precluded from introducing any evidence of such injuries not already identified through
  disclosures, written discovery, or evidence testified to at a deposition. (Id. at 4.)

           In opposition, Plaintiffs argue that their failure to respond to discovery requests were
  harmless. (Pl. Opp. at 4.) Largely conceding Defendants’ arguments regarding witnesses who
  failed to appear at properly noticed depositions, Plaintiffs have represented that Plaintiff
  Alejandra Zamora is the only person whom they intend to call at trial who also failed to appear at
  her deposition. They submit that Zamora was properly identified as a potential witness in their
  initial disclosures and discovery responses but was not properly served with a subpoena. (Pl. Opp
  at 4.)

         Federal Rule of Civil Procedure 37(c)(1) forbids the use at trial of any information
  required to be disclosed by Rule 26 that is not properly disclosed. Here, all requests for

          1
           Defendant claims Breanna Cordova appeared at the deposition, but did not know any of
  the Plaintiffs and was presumably the wrong Breanna Cordova. (Id.)


   Page 8 of 10                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 9 of 10 Page ID #:1669



  supplemental discovery were timely served on Plaintiffs more than a month before the end of the
  discovery period on October 2, 2018. (Dkt. No 68-1, 68-2, 68-3.) Thus witnesses had adequate
  time to respond to the requests for supplemental information. Accordingly, any evidence
  included in these requests for supplemental discovery to which Plaintiffs failed to respond shall
  be excluded, including the subject of Defendants’ supplemental interrogatories.

          It also appears that Plaintiffs properly identified Zamora to Defendants as a potential
  witness in their initial disclosures. Fed. R. Civ. P. 37 (a party may move the court to exclude
  information or a witness from testifying at trial if a party failed to identify him or her). However,
  while Defendants have provided the Court with a copy of Zamora’s subpoena, they have not
  shown that this subpoena was properly served on her. (Dkt. No. 68-4). Therefore, absent
  further evidence that Zamora was properly served with notice of her deposition and a subpoena,
  the Court will not preclude her from testifying at trial. Defendants’ motion in limine is thus
  GRANTED IN PART, with the exception of Zamora, as to whom the Court RESERVES
  RULING.

          5. Defendants’ Motion in Limine No. 5

        Defendants move to preclude all evidence relating to Li Ritchey’s management of Casa
  Buena/Casa Lynnda outside of claims alleged in the complaint, including:

         Evidence of restrictive policy about Halloween decorations;
         Evidence that Li Ritchey knocked loudly on Renee Sandoval’s door during the period of
          transition between property managers of Casa Buena/Casa Lynnda;
         Evidence of enforcement of rules not allowing tenants to store items, including toys,
          outside of apartment units;
         Evidence of termites; and
         Evidence of dead mice.

  (“Def. MIL 5,” Dkt. No 69.) Defendants argue that such evidence lacks probative value, will
  distract the jury from Plaintiffs’ discrimination claims, and is inadmissible character evidence
  under Fed. R. of Evid. 404. (Id. at 6.) Plaintiffs argue Defendants’ motion is overbroad and
  designed to circumvent the Court’s Civil Trial Scheduling Order, which prevents the filing of
  only five motions in limine. (Def. MIL 5 at 2.) Plaintiffs also argue that evidence of Ritchey’s
  conduct as a property manager is relevant to whether Defendants created a hostile living
  environment. (Pl. Opp. at 2-3.)

          The Court finds that evidence regarding prohibitions against decorations and items
  placed outside are admissible under Rule 404. Such evidence tends to support the claim that
  Defendants created a hostile living environment for families with children. However, the Court
  does not see the relevance of evidence of the presence of mice and termites or of a single incident
  in which Ritchey banged on Renee Sandoval’s door to Plaintiffs’ discrimination claims. This
  evidence also poses a risk of prejudice, as it tends to reflect poorly on Ritchey’s general conduct
  as a property manager. Such conduct, however, is not at issue in this trial. Accordingly,

   Page 9 of 10                      CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:17-cv-02066-JGB-SP Document 102 Filed 03/29/19 Page 10 of 10 Page ID #:1670



   Defendants’ motion is GRANTED IN PART as to evidence of the presence of mice and termites
   and as to the incident in which Ritchey banged on Sandoval’s window. The motion is DENIED
   IN PART with respect to the policies about decorations and items left outside.

                                        IV.    CONCLUSION

   For the reasons above, the Court:

          GRANTS Plaintiffs’ motion in limine to exclude evidence that an unidentified person
           complained of the smell of marijuana coming from Plaintiffs William Roman and Desiree
           Acosta’s apartment (Dkt. No. 63);
          DENIES Plaintiffs’ motion in limine to exclude Defendants’ history of renting to families
           with children before and after Plaintiffs moved from the subject properties (Dkt. No. 63);
          GRANTS Plaintiffs’ motion in limine to exclude evidence and argument that a landlord is
           not required to list the reason for service of a notice of termination of tenancy (Dkt. No.
           63);
          GRANTS Plaintiffs’ motion in limine to exclude evidence of eviction of a person named
           William Roman (Dkt. No. 63);
          GRANTS Plaintiffs’ motion in limine to exclude expert testimony of Robert Kehiayan
           (Dkt. No. 64);
          GRANTS Defendants’ motion in limine to exclude Plaintiffs’ counsel from making any
           “reasonable person” arguments designed to circumvent prohibitions on the use of
           “golden rule” and “reptile theory” arguments (Dkt. No. 65);
           GRANTS Defendants’ motion in limine to exclude evidence of Defendants’ liability
           insurance or the policy limits for their liability insurance (Dkt. No. 66);
          DENIES motion in limine to exclude Plaintiffs’ Counsel from using any non-expert
           witnesses to testify regarding Plaintiffs’ emotional distress (Dkt. No. 67);
          GRANTS IN PART and RESERVES RULING IN PART on Defendants’ motion in
           limine to preclude all evidence not disclosed during discovery and the testimony
           witnesses who did not appear at properly noticed depositions (Dkt. No. 68); and
          GRANTS IN PART and DENIES IN PART motion in limine to preclude all evidence
           relating to Li Ritchey’s management of Case Buena/Casa Lynnda outside of claims
           alleged in the complaint. (Dkt. No. 69).


   IT IS SO ORDERED.




    Page 10 of 10                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
